In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00112-CV

DAVID A. SKEELS, Appellant                 §    On Appeal from the 236th District
                                                Court

V.                                         §    of Tarrant County (236-284262-16)

JONATHAN T. SUDER, MICHAEL T.              §    September 24, 2020
COOKE, AND FRIEDMAN, SUDER &
COOKE, P.C., Appellees                     §    Opinion by Justice Birdwell

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We reverse the trial court’s judgment in its

entirety.

       We render a declaratory judgment that the attempted redemption of David A.

Skeels’s shares in Friedman, Suder & Cooke, P.C. was not authorized by the Texas

Business Organizations Code and is therefore of no effect. We remand the remainder

of Skeels’s claims to the trial court for further proceedings consistent with this

opinion.
      We further order that Friedman, Suder & Cooke, P.C. shall pay 75% of the

costs of this appeal and Jonathan T. Suder and Michael T. Cooke shall jointly and

severally pay 25% of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Wade Birdwell
                                          Justice J. Wade Birdwell